DETAILED ACTION
 
 
1.         This Final Office action is in reply to the applicant amendment filed on 13 May 2021.
2.         Claim 1 has been amended.  Claims 2-4 are new and have been added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-4 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claim 1 was rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended independent Claim 1 to provide statutory support nor do the new dependent claims remedy the abstract idea and the rejection is maintained.
In the previous office action, Claim 1 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  Applicants have provided for additional details from new amendments that detail results for the previous claim limitations and this part of the rejection is withdrawn.  
However Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following words are considered indefinite from Claim 1:  “discrete; possible; scenario; can; global reward”.  See “…maximize one or factors…”.   Was this limitation meant to recite “…one or more factors…”?  The claim also recites:  generating, the processors, a pattern of derivatives required to compute a flow component change”.  Was this limitation meant to recite “…by the processors…?  For examination purposes, the Examiner will interpret these limitations in the most reasonable and broadest interpretation with little to no patent weight for these vaguely recited phrase limitations.  Clarification is still required and this part of the rejection is maintained.
In the previous office action, the Title to the Invention was not an accurate description for the claimed subject matter. Applicants have provided a descriptive Title to the Invention and the objection is withdrawn.
Applicants’ amendments necessitated the new grounds of rejection.


Response to Arguments

Applicants’ arguments filed 13 May 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claim 1, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Due to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner maintains this rejection for several reasons.  First, it is noted that under a broad and reasonable determination, the Examiner interprets “plurality of agents” could be people or users because the instant specification does not detail exactly what “agents” are.  Although Applicants claim that the term “agent” is a “node” (“discrete decision points”), there is no mention of “node” in the instant specification nor is the agents” are “discrete decision points”, only that now as amended are “…plurality of agents each corresponding to discrete decision points…” which leaves the Examiner to interpret as “…a plurality of persons corresponding to discrete decision points…” and accomplishing the rest of the claim limitations and not disclosed in the instant specification as “computer implemented instructions that can make split second decisions to “maximize on [sic] or more factors of a global reward”.  Second, Applicants state the claims do not recite one of the enumerated judicial exceptions.  However the Examiner specifically enumerated Applicants’ claims as falling into the following categories:  (a) Mathematical concepts– mathematical relationships, (b) Certain methods of organizing human activity – fundamental economic principles or practices; sales activities or behaviors; business relations); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Applicants’ analysis under step 2A prong 2 is also incorrect in that Applicants claim “the system…uses a system of agents each trained for a given scenario at a particular plant node, where all agent decisions are then taken into account to maximize the global award”.  Again, there is no mention of “node; plant node” in the instant specification or specifically recited as such in any of the claims nor do the claims indicate any technical improvement to a computer or integrate the judicial exception into a practical application.  Further, Applicants’ analysis under step 2B is also incorrect in that the reference to the instant claims achieve a technical improvement over prior art solutions was not abstract regarding the Federal court case reference to Amdocs because the Amdocs case was a completely different science and subject matter that is not relevant or related to Applicants’ claimed subject matter, particularly to Applicants’ “arrangement of plurality of agents each corresponding to discrete decision points and assigning each of the plurality of agents a scope based on a facility topology 
Applicants submit that:  (2) Aylott et al. (US 2016/0188769) does not teach or suggest in amended Claim 1:  basically the new claim amendments to Claim 1.  With regard to argument (2), the Examiner respectfully disagrees and are rejected based on a new grounds of rejection and renders Applicants arguments moot.  See below citations from maintained and new prior art rejections.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-4 are each focused to a statutory category namely a “system” set.
Step 1: Claim 1 is focused to a statutory category namely a system set.
Step 2A:  Prong One: Claims 1-4 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:

“assigning an agent corresponding to discrete decision points and assigning a scope based on a facility topology; 
training the agent to learn a decision policy which provides a ranking for each of a possible decision that agents can take for a given scenario at any point in time, the training including:
recording , by the processor, the relationship of each of a plurality of flow
variables to any corresponding equation in which it is incident with a nonzero
coefficient;
generating, the processors, a pattern of derivatives required to compute a
flow component change; and
obtaining, by the one or more processors, changes in other flow
components due to a change in flow of an injection component; 
wherein the ranking is determined during a training phase by selecting actions that maximize one or factors of a global reward, the global reward accumulating the value of all facility operations over a duration of a scheduling period” 

	The claim as a whole recites certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 
	Prong Two:  Claims 1-4: The judicial exception is not integrated into a practical application because the claims as a whole describes how to generally rank an agent during a training process or phase.  Nothing in the claim elements precludes the steps from practically being performed as (a) Mathematical concepts– mathematical relationships, (b) Certain methods of organizing human activity – fundamental economic principles or practices; sales activities or behaviors; business relations); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ Specification ¶’s 82-86) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claim contains computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  The limitations of the claim does not transform the abstract idea that they recite into patent-eligible subject matter because the 
Step 2B: Claims 1-4 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “processor; computer-executable code; modules; software”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claim is recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). This claim recites only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claim utilizes a computer or other machinery (e.g., see Applicant Specification ¶’s 96-100) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having system 200” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-4 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Independent Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following words are still considered indefinite from Claim 1:  “discrete; possible; scenario; can; global reward”. Regarding these indefinite limitations, how can one of ordinary skill in the art interpret:  discrete?  possible?  What happens if it is not possible?  can or will it?  What is a global reward?  The claim also recites “…maximize one or factors…”.   Was this limitation meant to recite “…one or more factors…”?  The claim also recites:  generating, the processors, a pattern of derivatives required to compute a flow component change”.  Was this limitation meant to recite “…by the processors…?  For examination purposes, the Examiner will interpret these limitations in the most reasonable and broadest interpretation will little to no patentable weight given for these indefinite phrase limitations.  Correction and clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aylott et al. (Aylott) (US 2016/0188769).

With regard to Claim 1, Aylott teaches a system for maximizing one or more factors of a global award (merit value based on a process information value) comprising (or optimisation (including maximisation and minimisation) of simulation results the rule preferably prescribes an optimisation associated with at least one variable of the process information to be optimised and at least one parameter and/or topography of the process information to be varied, and applying the rule preferably comprises optimisation of the variable under variation of the at least one parameter and/or topography; provide a powerful system for design, rating and optimization): a processor, a non-transitory computer-readable medium; wherein said non-transitory computer-readable medium comprises instructions configured and arranged for generating a decision support system using said processor (to form a decision tree) (see at least paragraphs 34-37, 58, 66, 145, 199-201), said instructions comprising: 

assigning plurality of agents each (provide a method of simulating industrial processes which can enable an engineer to determine optimal configuration settings based on a set of rules and/or given conditions without having to physically carry out experiments; user) corresponding to discrete decision points (decision tree analysis) and assigning each of the plurality of agents a scope based on a facility topology (industrial processes; process topography; an enable consideration of process information that is 

training each of the plurality of agents to learn a decision policy (decision tree analysis) which provides a ranking for each of a possible decision that each of the plurality of agents can take (The user then adds a reporting activity to the workflow that compares the two sub-workflows and ranks them on number of flowsheet non-convergences, average total energy for the 3 feed rates, average n-butane purity in the overheads and gives a weighting of 50% to convergence, 30% to energy and 20% to purity) for a given scenario at any point in time (time series; time dependent property)  (see at least paragraphs 5-11, 358-362), the training including:

recording, by the processor, the relationship (process simulation) of each of a plurality of flow variables (selection of a further simulated process flow portion; performing the selected phase analysis on the further process flow portion; and providing a comparison of the phase analysis results from the process flow portions.  This can enable study of the journey of the flow through the process) to any corresponding equation in which it is incident with a nonzero coefficient (process information may be for example: an independent variable; an independent parameter; a dependent variable; a dependent parameter; a default variable; a default parameter; a topographical variable; a topographical parameter; a thermodynamic variable; a thermodynamic parameter; a material variable; a material parameter; a stream variable; a stream parameter; a physical constant; a relationship; an operating expenditure; a capital expenditure; a cost; a sales price; a time discount factor; a currency; and/or a unit (of measure); The workflow also contains a second sub-workflow that simply states if sub-workflow 1 finds any flare streams with non-zero flow rate then a second workflow called `Flare2Excel` should be 

generating, by the processors, a pattern of derivatives required to compute a flow component change (examples of workflow simulations include: Change values in a flowsheet or change the topography in a flowsheet.  Apply a criterion to a case and re-execute the simulation of the case; e.g. take all the compressors and apply a standard power (so that for example an existing 3.56 MW compressor is changed to a 5 MW compressor, to ensure the settings correspond to products that are actually available--for example so that a portion of an industrial process facility can be designed and/or built based on the output of the simulation) (see at least paragraphs 188-167); 

obtaining, by the one or more processors, changes in other flow components (The user notes any changes to the process simulation case over time and can send instructions to change any values at a time step, or the user can open the process simulation case and add date enabled changes inside the process simulation case) due to a change in flow of an injection component (The user is typically a non-process engineer calling a process simulation case from an integrated management system where the reservoir and production simulator sends time stamped instructions of feeds and specifications to a pre-built process simulation for solution at a time step and return of results including energy consumption, injection stream conditions and production rates) (see at least paragraphs 516-525); 

wherein the ranking is determined during a training phase by selecting actions (The workflow causes execution of the simulation of the models and the user is presented with a clear ranked choice of design), that maximize one or factors of a global reward (merit the global reward accumulating the value of all facility operations over a duration of a scheduling period (For accuracy and analysis of merit the rule may specify a period of time, cost information and/or revenue information in relation to a resource input, a resource output, an operating expenditure and/or a capital expenditure, and applying the rule may comprise calculating a net present value, a total cost, and/or a total profit for the period of time) (see at least paragraphs 5, 33-39, 358-362, 388, 559).

With regard to Claim 3, Aylott teaches:  evaluating, by the processor, different combinations of local decisions while monitoring a quantitative measure of the value of the decisions recommended by each of the plurality of agents (see at least paragraph 481).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Aylott as indicated above for Claims 1, 3 in view of Cozad et al. (Cozad) (US 2017/0097616).

With regard to Claim 2, Aylott does not specifically teach generating, by the processor, a direction stream value breakdown by weighting downstream and an upstream impact according to the change in flow of the injection component.  Cozad teaches generating, by the processor, a direction stream value (shadow values; stream tracking) breakdown by weighting (use mathematical heuristics) downstream and an upstream impact (to identify which downstream units are impacted by a stream property) according to the change in flow of the injection component (input feed) in analogous art of hydrocarbon refining for the purposes of:  “Another benefit of stream tracking is that stream tracking can identify variables that are indirectly related in a model.  This can provide insight into unexpected interactions, or this can highlight interactions that are erroneously present in the model so that the model can be improved to better reflect the modeled system” (see at least paragraphs 55-60).

With regard to Claim 4, Aylott does not specifically teach wherein each of the plurality of agents considers the impact of its local decision on other agents. Cozad teaches wherein each of the plurality of agents considers the impact of its local decision on other agents (assist a user in distinguishing between process variables and/or constraints that will provide a substantial benefit when changed versus process variables and/or constraints that will have a limited impact; accounting for how variations in the crude 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the hydrocarbon processing analysis as taught by Cozad in the system of Aylott, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	


Conclusion

Applicants’ amendments necessitated the new grounds of rejection.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623